Exhibit 10.13
INTERNATIONAL DISTRIBUTION AGREEMENT
Amended and Restated
THIS INTERNATIONAL DISTRIBUTION AGREEMENT (this “Agreement”) is made and entered
into as of this second day of June 2009, by and between:
MECAR S.A., a corporation organized and existing under the laws of Belgium, with
its registered office at Rue Grinfaux, 50, 7181 Petit Roeulx-lez-Nivelles,
Belgium (“Supplier”), and a subsidiary of The Allied Defense Group, Inc.; and
MECAR, LTD., (E.C.) a corporation organized and existing under the laws of the
State of Bahrain, with its registered office at P.O. Box 140 14th Floor, The
Tower Sheraton Commercial Complex, Manama, Bahrain (“Distributor”).
WHEREAS, Supplier is engaged in the design, development, manufacture, marketing,
and sale of medium and large calibre ammunition for land-based weapon systems
and of other defence products; and
WHEREAS, Distributor is engaged in the marketing and sale of ammunition,
systems, and other defense products to the governments of certain countries; and
WHEREAS, Supplier and Distributor have previously entered into that certain
International Distribution Agreement, dated February 25, 2000, under which
Distributor has been authorized to act as an independent distributor of the
Products (as hereinafter defined) subject to the terms and conditions set forth
therein; and
WHEREAS, Supplier and Distributor have previously amended the above-mentioned
International Distribution Agreement by letter dated June 11, 2008; and
WHEREAS, Supplier and Distributor now desire to further amend and restate in its
entirety the above-mentioned International Distribution Agreement as set forth
in this Agreement;
NOW, THEREFORE, in consideration of the foregoing and the balance of the
provisions of this Agreement, Supplier and Distributor agree as follows:
ARTICLE I — DEFINITIONS

1.1  
Definitions. Except as otherwise specified or as the context may otherwise
require, the following terms have the meanings indicated below for all purposes
of this Agreement and the definitions of such terms are equally applicable in
the singular and plural forms:

  (a)  
Affiliate. The term “Affiliate” means any company or other entity that is,
directly or indirectly, owned or controlled by either party to this Agreement or
any company, other entity, or person that, directly or indirectly, owns or
controls either party to this Agreement.

  (b)  
Products. The term “Products” means the products and services of Supplier that
are specified on the Product List set forth in APPENDIX A to this Agreement.

  (c)  
Territory. The term “Territory” means those countries specified in APPENDIX B to
this Agreement.

 

 



--------------------------------------------------------------------------------



 



International Distribution Agreement
between MECAR, S.A., and MECAR, Ltd.
Page 2 of 12

  (d)  
Customer. The term “Customer” means any government of a country, or any
political subdivision thereof, within the Territory, including any ministry,
department, agency or instrumentality thereof, or any person or entity
purchasing the Products for use by a Customer within the Territory.

  (e)  
Trademarks. The term “Trademarks” means Supplier’s trademarks, trade names,
service marks or any similar name, or any combination thereof, or any other
trademarks, trade names, or service marks owned or claimed by Supplier or its
Affiliates.

ARTICLE II — APPOINTMENT

2.1  
Appointment. Supplier hereby appoints Distributor as its exclusive authorized
distributor in the Territory for the sale of Products to Customers, and
Distributor hereby accepts this appointment. Supplier will not appoint another
authorized distributor in the Territory for the sale of Products to Customers
during the term of this Agreement, and Distributor will not sell in the
Territory any products competitive with the Products during the term of this
Agreement without Supplier’s prior written consent.

2.2  
Limitations. Distributor agrees that it shall not, directly or indirectly,
market, promote or sell the Products or offer to sell Products outside of the
Territory without Supplier’s prior written consent. Distributor agrees that it
will, without compensation, refer to Supplier all inquiries concerning the
Products and received by Distributor (i) from persons or entities located
outside the Territory or (ii) in connection with the Foreign Military Sales
system of the United States Department of Defense or any successor thereof.

2.3  
Independent Contractor. Distributor shall conduct its business in the purchase
and resale of Products as a principal for its own account and at its own expense
and risk. This Agreement does not in any way create the relationship of
principal and agent, employer and employee, partners, joint venturers or any
similar relationship between the parties. Distributor neither has nor shall have
the power, right or authority to bind Supplier or to assume or create any
obligation or responsibility, express or implied, on behalf of Supplier or in
Supplier’s name, and Distributor shall not hold itself out to others as having
such power, right or authority. Distributor has no authority to appoint an
associate distributor or sub-distributor of Products. Nothing in this Agreement
is intended, nor shall it be construed, as reserving to Supplier control over
the business operations of Distributor, except as set forth herein. Nothing
herein contained, however, shall restrict Supplier in providing instruction and
guidance to Distributor in order to maintain Supplier’s standards of
representation and service for the Products offered to Customers under this
Agreement and protect the reputation of Supplier’s business and goodwill
represented by the Trademarks.

ARTICLE III — SALES AND WARRANTY SERVICE

3.1  
Promotion of Sales. Distributor shall use its best efforts to sell and promote
the sale of Products within the Territory, and to provide prompt and competent
service to Customers in connection with such sales, both at the time of and
subsequent to delivery of Products to Customers. Distributor shall contract
directly with Customers and Supplier shall not be a party to any such
Customer/Distributor contract. Distributor shall be free to establish its own
resale prices to the Customers without any limitations imposed by Supplier.

3.2  
Facilities. Distributor will provide, staff, equip, and maintain facilities for
the sale of Products in the Territory, and will maintain a sales staff with an
adequate number of trained employees reasonably sufficient to meet the needs of
the Territory.

 

 



--------------------------------------------------------------------------------



 



International Distribution Agreement
between MECAR, S.A., and MECAR, Ltd.
Page 3 of 12

3.3  
Warranty Service. Distributor will, according to the recommendations of
Supplier, arrange for Supplier’s performance of warranty service where
appropriate, both within the Territory and/or at Supplier’s facility in Belgium.
Save as provided by the Supplier’s promotional material in relation to the
Products the Distributor will not take any actions to attempt to obligate
Supplier to provide any level of warranty service beyond any warranty set forth
in the applicable purchase order.

ARTICLE IV — TERMS AND CONDITIONS OF SALE

4.1  
Shipment. Except as the parties may otherwise hereafter agree in writing,
Distributor shall purchase Products directly from Supplier and Supplier shall
deliver such Products directly to Customers from Supplier’s facility in Belgium.

4.2  
Terms of Sale. Pricing, payment, shipping, financing, and warranty terms shall
be agreed upon by the parties in writing prior to Distributor’s placing of any
purchase order with Supplier and shall be incorporated into such purchase order.
All payments shall be made in the currency stated in the purchase order.
Warranties shall not apply to any Products that have been altered after delivery
to Distributor or Customers, as the case may be, without the express written
consent of Supplier.

4.3  
Order of Precedence. Any provision of any purchase order placed by Distributor
that is inconsistent with any term of this Agreement shall be null and void
unless such inconsistent provision is expressly accepted by Supplier in writing.

4.4  
Acceptance. No purchase order shall be binding on Supplier until accepted in
writing by a duly authorized employee of Supplier. Supplier may refuse to accept
any purchase order for any reason. If Supplier rejects a purchase order of
Distributor or if Supplier fails to accept a purchase order of Distributor
within a reasonable period of time, Distributor may procure the Products covered
by such purchase order from an alternative source.

4.5  
Compliance with Laws. The parties shall comply with all applicable laws and
regulations in the conduct of its business. and pertaining to the subject matter
of this Agreement, including, without limitation, the export laws and
regulations of Belgium. Should either party be or become aware of any applicable
laws or regulations that are inconsistent with the provisions of this Agreement,
such party shall promptly notify the other party in writing of such
inconsistency. Supplier may, at its option, either waive the performance of such
inconsistent provisions or terminate this Agreement. Distributor, at its sole
expense, shall be responsible for obtaining and maintaining all licenses,
permits, and approvals that are required by all appropriate governmental
authorities with respect to Distributor’s conduct of its business and its
performance under this Agreement. Furthermore, Distributor, at its sole expense,
shall comply with any requirements of such governmental authorities for the
registration or recording of this Agreement and/or for any required product
registrations. Distributor shall furnish to Supplier, upon the latter’s request,
written evidence from such governmental authorities of all such licenses,
permits, clearances, authorizations, approvals, registrations, and recordings.

4.6  
Export Licenses. Supplier shall be responsible for obtaining any necessary
export licenses or other export approvals.

4.7  
Force Majeure. Unless otherwise provided in a purchase order, Supplier shall not
be liable for any failure to deliver hereunder, where such failure has been
occasioned by fire, embargo, strike, failure to secure materials from the usual
source of supply, or any other circumstance beyond Supplier’s control that
prevents Supplier from making deliveries in the normal course of its business.
Supplier shall, however, promptly make the delivery, at the agreed price, when
any such cause or causes interfering with delivery shall have been removed.

 

 



--------------------------------------------------------------------------------



 



International Distribution Agreement
between MECAR, S.A., and MECAR, Ltd.
Page 4 of 12
ARTICLE V — INDEMNIFICATION

5.1  
Indemnification of Distributor. Supplier shall indemnify Distributor and its
affiliates, officers, directors, agents and employees against, and hold them
harmless from, any and all losses, liabilities, claims, damages, costs and
expenses (including reasonable attorneys’ fees) in connection with (i) any
breach of this Agreement by Supplier; (ii) any injury to persons or property
arising solely out of a defect in the design, manufacture or materials of a
Product; and (iii) any claims of trademark or patent infringement or other
violations of intellectual property rights made by third parties in connection
with the Products as sold by Supplier to Distributor.

5.2  
Indemnification of Supplier. Distributor shall indemnify Supplier and its
affiliates, officers, directors, agents and employees against, and hold them
harmless from, any and all losses, liabilities, claims, damages, costs and
expenses (including reasonable attorneys’ fees) in connection with (i) any
breach of this Agreement by Distributor; and (ii) the operation of Distributor’s
business.

ARTICLE VI — TRADEMARKS

6.1  
Non-Exclusive License. Supplier hereby grants to Distributor a non-exclusive
license to use the trade name “MECAR” as part of its trade name during the term
of this Agreement solely in connection with the sale, distribution and marketing
of the Products within the Territory, and only in such form and manner as has
been approved in advance by Supplier in writing. Any such approval, once given,
may be withdrawn by Supplier at any time.

  6.1.1  
During the term of this Agreement, Supplier will not grant any license to any
other party for the use of the trade name “MECAR” within the Territory nor will
Supplier or any Affiliate compete, directly or indirectly, with the activities
of Distributor within the Territory that are conducted in accordance with this
Agreement.

6.2  
Other Trademarks. This Agreement does not license Distributor to use any other
of the Trademarks. Distributor acknowledges and agrees that all Trademarks and
the MECAR trade name shall remain the exclusive property of Supplier.
Distributor further agrees that it shall not use any such Trademarks without the
prior written consent of Supplier and, if such consent is granted, only in the
form and manner approved by Supplier in writing. Any such consent, once granted,
may be withdrawn by Supplier at any time.

6.3  
Benefit of Use. Distributor acknowledges that any and all use by Distributor of
the Trademarks, including, but not limited to, the use of “MECAR” as part of
Distributor’s trade name, will inure solely to the benefit of Supplier.
Distributor shall not attempt to acquire (by application to register trademarks
or otherwise) or acquire any right to or under any Trademark, patent, copyright,
design, goodwill or other property of Supplier. If any such rights should become
vested in Distributor by operation of law or otherwise, Distributor will, on
Supplier’s request, immediately assign any and all such rights to Supplier.

6.4  
Labels and Markings. All Products shall bear the labels and marks and be
contained in the packaging prescribed by Supplier. Distributor shall not,
without the prior written consent of Supplier, remove or alter any patent
numbers, trade names, trademarks, trademark registration numbers, notices,
serial numbers, labels, tags or other identifying marks, symbols or legends
affixed to any Products, containers or packages, or use any such items other
than in connection with the Products.

 

 



--------------------------------------------------------------------------------



 



International Distribution Agreement
between MECAR, S.A., and MECAR, Ltd.
Page 5 of 12

6.5  
Termination of Use. Distributor agrees, upon the termination of this Agreement,
for any reason whatsoever, to discontinue immediately any and all use of the
Trademarks and the “MECAR” trade name or Distributor’s trade name incorporating
the “MECAR” trade name or close variation thereof.

ARTICLE VII — PROPRIETARY INFORMATION

7.1  
Obligation. Each party shall at all times safeguard and protect the proprietary
information of the other party from disclosure to third parties with the same
degree of care, which shall be no less than reasonable care, that such party
uses to safeguard and protect its own proprietary information from disclosure to
third parties.

7.2  
Proprietary Information of Supplier. Without limiting the foregoing, proprietary
information of Supplier shall be deemed to include all information and data
relating to the design, development, engineering, demonstration, manufacture,
marketing, and sale of the Products, including, without limitation, technical,
financial, and commercial information and data relating thereto, that is
furnished by Supplier to Distributor for purposes of implementing this Agreement
and that is not in, or does not subsequently become a part of, the public
domain.

ARTICLE VIII — STANDARDS OF CONDUCT

8.1  
Warranties and Representations. Distributor represents, warrants and agrees that
now and hereafter, during the term of this Agreement:

  (i)  
Distributor’s performance of business pursuant to this Agreement does and will
not violate the laws, rules, orders, policies or regulations of Bahrain,
Belgium, Switzerland, the United States, and any country located within the
Territory;

  (ii)  
Neither Distributor nor any of its Affiliates, including their officers,
employees, agents, nor anyone acting for or on their behalf, will export or
re-export products or technology, or products manufactured from or containing
Belgian or United States origin goods or technologies, except as permitted under
Belgian, United States, and applicable local law;

  (iii)  
Neither Distributor nor any of its Affiliates, including their officers,
employees and agents, nor anyone acting for or on their behalf, will make use
of, disclose, or divulge to any third person any information of a proprietary,
secret, or confidential nature relating to any business of Supplier or any of
its Affiliates;

  (iv)  
Neither Distributor nor any of its employees are officials of any government,
representatives of any political party, or candidates for public office; and

  (v)  
Neither Distributor nor any of its Affiliates, including their officers,
employees and agents, nor anyone acting for or on their behalf, will, directly
or indirectly, make, give, offer, promise, or authorize the payment or gift of
money or anything of value to any government official or employee or to any
political party or official thereof, or to any candidate for political office,
or to any other person, while knowing or being aware of a high probability that
all or a portion of such payment or gift will be offered, given, or promised,
directly or indirectly, to any such official, employee, candidate, or political
party for the purpose of influencing any act or decision of such person or party
in his or its official capacity, including a decision to fail to perform
official duties, or to induce such person or party to use his or its influence
with the government to affect or influence any act or decision of such
government to obtain, retain, or direct business to or for Supplier or any of
its Affiliates.

 

 



--------------------------------------------------------------------------------



 



International Distribution Agreement
between MECAR, S.A., and MECAR, Ltd.
Page 6 of 12

   
Certification. Distributor will from time-to-time, as requested by Supplier,
execute the Standards of Conduct Certification in the form attached as APPENDIX
C to this Agreement.

8.2  
Effect of Breach. Distributor further acknowledges and agrees that breach of any
of the warranties, representations, and agreements contained in this
Article VIII will constitute a material breach of this Agreement. In such an
event, and in addition to any other remedies to which Supplier may be entitled
under law or this Agreement, (i) Supplier may, notwithstanding any other
provision of this Agreement and at its option and in its sole discretion,
terminate this Agreement immediately by written notice thereof to Distributor
and (ii) Distributor shall indemnify and save Supplier and its Affiliates, and
their respective officers, directors, employees, and agents, harmless from and
against any liability, loss, damages, expenses, or claim of any kind based upon
or arising out of such breach, including but not limited to, legal fees, court
costs, and all other expenses incurred in connection with legal representation
of Supplier’s choosing.

ARTICLE IX — REPORTS

9.1  
Claims. Distributor shall promptly notify Supplier in writing of each claim of
injury or damage that comes to the attention of Distributor regarding any of the
Products and of any customer complaints regarding any Products. In addition,
Distributor shall promptly notify Supplier in writing of any change in laws or
regulations affecting the transactions or business contemplated in this
Agreement.

ARTICLE X — TERM AND TERMINATION

10.1  
Term. The term of this Agreement shall commence on the date of this Agreement
and continue until December 31, 2011, and shall thereafter be automatically
renewed for successive three-year terms, unless sooner terminated as hereinafter
provided.

10.2  
Unilateral Termination. Either party may terminate this Agreement as at
December 31 2011 and at any time thereafter by giving notice of intent to
terminate at least two hundred and forty (240) days prior to the end of such
term.

10.3  
Events of Default. Supplier, at its sole option, may terminate this Agreement
immediately without prejudice to any other remedy to which it may be entitled at
law, in equity, or otherwise under this Agreement, upon the occurrence of any of
the following events of default by providing written notice to Distributor:

  (a)  
Any attempted transfer or assignment of this Agreement or any right or
obligation hereunder by Distributor, or any sale, transfer, relinquishment,
voluntary or involuntary, by operation of law or otherwise, of any interest in
the direct or indirect ownership, control or active management of Distributor
without Supplier’s prior written approval; or

 

 



--------------------------------------------------------------------------------



 



International Distribution Agreement
between MECAR, S.A., and MECAR, Ltd.
Page 7 of 12

  (b)  
Any formal legal dispute between or among principals, partners, managers,
officers or stockholders of Distributor which, in the opinion of Supplier, may
adversely affect the ownership, operation, management, business or interest of
Distributor or Supplier; or

  (c)  
The conviction of Distributor or any principal officer of Distributor of any
crimes that, in the opinion of Supplier, may adversely affect the ownership,
operation, management, business or interest of Distributor or Supplier; or

  (d)  
The failure of Distributor to pay when due any indebtedness owing by Distributor
to Supplier and such default has continued uncured for thirty (30) days after
receipt by the Distributor of written demand for payment from Supplier, unless
expressly waived in writing by Supplier; or

  (e)  
Distributor becomes insolvent, is declared bankrupt, files a petition for
reorganization or bankruptcy, makes an assignment or composition for the benefit
of creditors, or has a receiver appointed for it; or

  (f)  
Distributor uses one or more of the Trademarks, the “MECAR” trade name, or
Distributor’s trade name incorporating the “MECAR” trade name or close variation
thereof, except as permitted by this Agreement.

10.4  
Termination upon Change of Ownership or Control of Supplier.

  10.4.1  
Definitions. For purposes of this section, the following definitions apply:

  (a)  
“Third Party” means any person or entity other than The Allied Defense Group,
Inc., or its Affiliates.
    (b)  
“Change in Ownership or Control” means (i) the acquisition by a Third Party of
either all or substantially all of the business and assets of Supplier or more
than fifty percent (50%) of the voting shares of Supplier or (ii) the occurrence
of any other event or circumstance that places actual control of the business
and operations of Supplier in the hands of a Third Party.

  10.4.2  
Notice. Supplier shall provide Distributor with at least forty-five (45)
calendar days written notice in advance of any anticipated Change in Ownership
or Control; provided that, if Supplier’s giving of such notice would violate an
obligation of confidentiality imposed upon Supplier by law or contract, Supplier
shall give such notice to Distributor within five (5) business days of the
occurrence of the Change in Ownership or Control.
    10.4.3  
Unilateral Termination. Within thirty (30) calendar days of Distributor’s
receipt of Supplier’s notice of a Change in Ownership or Control, Distributor
may, at its option and by written notice to Supplier, terminate this Agreement.
    10.4.4  
Irrevocable Waiver. Distributor’s failure to exercise its right of termination
within the thirty (30) calendar day period provided for hereinabove shall,
notwithstanding any other provision of this Agreement, be deemed an irrevocable
waiver of that right.
    10.4.5  
Existing Purchase Orders. In the event that Distributor exercises its right of
termination under this section, purchase orders issued by Distributor and
accepted by Supplier prior to termination shall remain valid and enforceable and
Supplier and Distributor shall continue to be bound thereby and by the terms of
this Agreement with respect to such purchase orders.

 

 



--------------------------------------------------------------------------------



 



International Distribution Agreement
between MECAR, S.A., and MECAR, Ltd.
Page 8 of 12

10.5  
Material Breach. Either party may terminate this Agreement upon written notice
to the other in the event that such other party has breached any of its material
obligations under this Agreement, and such default has continued uncured for
thirty (30) days after receipt by such other party of written notice of such
default. Without limiting the foregoing or the parties’ rights and obligations
under Section 4.7 hereof (Force Majeure), in the event that Supplier fails to
deliver any Products in accordance with a mutually agreed upon delivery schedule
and fails to cure its default within thirty (30) days of its receipt of
Distributor’s written notice of default, Distributor may, in addition to or in
lieu of any other rights and remedies that Distributor may have at law or under
this Agreement, procure such Products from an alternative source.

10.6  
Obligations upon Termination. From and after the date of termination:

  (a)  
Supplier will have no obligation to make further sales to Distributor except
with respect to existing purchase orders as further described in Section 10.4.5;
and
    (b)  
Distributor shall immediately pay to Supplier all amounts due in connection with
this Agreement except with respect to existing purchase orders as further
described in Section 10.4.5 (such purchase orders shall be paid when due under
the terms of such purchase orders); and
    (c)  
Distributor shall immediately return to Supplier all copies of any documents or
other materials containing any proprietary information of Supplier as described
in Article VII, Proprietary Information, of this Agreement.

10.7  
Waiver of Certain Claims. Distributor hereby waives any and all claims for
compensation or damages of any kind whatsoever, including any claims based in
whole or in part upon the contention that Distributor is entitled to receive any
compensation for its expense and/or efforts in connection with this Agreement or
any establishment or development of markets for the Products in the Territory
hereunder.

ARTICLE XI — MISCELLANEOUS

11.1  
Assignment. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Notwithstanding the
foregoing, Distributor may not assign or otherwise transfer its rights hereunder
or any interest therein without the prior written consent of Supplier.

11.2  
Governing Law. This Agreement shall be deemed to have been executed and entered
into at Geneva, Switzerland, and shall be governed by and construed in
accordance with the substantive laws of the Canton of Geneva, Switzerland,
without regard to its conflict-of-law provisions. The parties expressly exclude
the application of the United Nations Convention on Contracts for the
International Sale of Goods to this Agreement or any sale or purchase made
pursuant hereto.

11.3  
Arbitration. Any and all disputes arising out of or in connection with this
Agreement shall be finally settled in accordance with the Rules of Conciliation
and Arbitration of the International Chamber of Commerce then in effect by an
arbitration tribunal consisting of three arbitrators and judgment upon the award
rendered may entered in any court having jurisdiction thereof. The place of
arbitration shall be Geneva, Switzerland. The language of arbitration shall be
English. Nationality shall not be grounds for the disqualification of an
arbitrator. In the event of a dispute, an aggrieved party may seek interim
judicial relief to prevent irreparable harm and such action shall not be
considered a waiver of this arbitration clause. In any proceeding initiated by
either party, the prevailing party shall be entitled to recover from the other
party reasonable attorneys’ fees in addition to any other relief that may be
awarded.

 

 



--------------------------------------------------------------------------------



 



International Distribution Agreement
between MECAR, S.A., and MECAR, Ltd.
Page 9 of 12

11.4  
English Language. The official language of this Agreement is expressly
stipulated to be the English language, and any notices, reports or other
communications that are required to be provided hereunder shall be in English.

11.5  
Consequential Damages. In no event shall Supplier be liable for any indirect,
special, incidental or consequential damages resulting from Supplier’s
performance or failure to perform under this Agreement, or for the furnishing,
performance or use of any goods or services sold pursuant hereto, whether due to
a breach of contract, breach of warranty, the negligence of Supplier, statutory
liability, or otherwise and whether or not Supplier has been advised of the
possibility of damages.

11.6  
Notices. All notices or other documents under this Agreement shall be in writing
and delivered personally or mailed by certified mail, postage prepaid, addressed
to the party at the address set forth at the beginning of this Agreement or at
such other address as a party may designate by giving notice as provided herein.

11.7  
Survival. Paragraphs 5.1, 5.2, 6.3, 6.5, 9.1, 10.4.5, 10.6, and 10.7, and all of
Articles VII, VIII, and XI of this Agreement shall survive and remain in full
force and effect even after the termination of this Agreement for any reason
whatsoever.

11.8  
Headings. Article and paragraph headings are used for convenience only, and
shall not be considered to define, limit or affect the interpretation or
construction of this Agreement.

11.9  
Waiver. No failure to enforce any provision of this Agreement shall be a
continuing waiver of such provision or a waiver of any subsequent breach
thereof.

11.10  
Severability. If any provision (or portion thereof) of this Agreement is held
invalid or unenforceable, the remainder of this Agreement will be read as if the
invalid or unenforceable provision (or portion thereof) were omitted; provided
that, the operation of this sentence shall not materially frustrate the intent
and purposes of the parties as evidenced in this Agreement.

11.11  
Entire Agreement. This Agreement constitutes the entire understanding of the
parties with respect to its subject matter, and supersedes any prior or
contemporaneous agreements and understandings, written or oral, relating to the
subject matter hereof, and any such prior or contemporaneous written or oral
agreements and understandings are expressly cancelled.

11.12  
Amendment. This Agreement may not be altered, modified, terminated or discharged
except by a writing signed by the party against whom such alteration,
modification, termination or discharge is sought. Without limiting the
generality of the foregoing, no modification of or addition to this Agreement
shall be effected by Supplier’s shipment of Products following receipt of a
purchase order or any other document from Distributor containing terms and
conditions conflicting with or in addition to the terms and conditions contained
in this Agreement.

 

 



--------------------------------------------------------------------------------



 



International Distribution Agreement
between MECAR, S.A., and MECAR, Ltd.
Page 10 of 12
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives in duplicate originals, one such original
being delivered to each of the parties.

                          MECAR, LTD.           MECAR, S.A.      
By:
              By:                          
 
  Name:               Name:    
 
                       
 
  Title:               Title:    
 
                       

 

 



--------------------------------------------------------------------------------



 



International Distribution Agreement
between MECAR, S.A., and MECAR, Ltd.
APPENDIX A
PRODUCT LIST
1. Except as provided in Paragraph 2 of this APPENDIX A, the Products shall
include (i) those products and services listed in Supplier’s Ammunition Data
Sheet Book 2009, a copy of which is attached as EXHIBIT 1, and (ii) those
products and services, whether manufactured or provided by Supplier or by a
third party, that Supplier has sold to Distributor within the preceding ten (10)
calendar years.
2. Notwithstanding Paragraph 1 of this APPENDIX A, products and services,
whether manufactured or provided by Supplier or by a third party, when offered
for sale or sold by Supplier to Customers within the Territory through the
Foreign Military Sales system of the United States Department of Defense, are
excluded from the scope of this Agreement.
3. This APPENDIX A may be modified only in accordance with Paragraph 11.12 of
this Agreement.

 

 



--------------------------------------------------------------------------------



 



International Distribution Agreement
between MECAR, S.A., and MECAR, Ltd.
APPENDIX B
TERRITORY

1.  
The following shall comprise the Territory:

The Kingdom of Saudi Arabia.
  2.  
This APPENDIX B may be modified only in accordance with Paragraph 11.12 of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



International Distribution Agreement
between MECAR, S.A., and MECAR, Ltd.
APPENDIX C
STANDARDS OF CONDUCT CERTIFICATION

1  
In the connection with performance under the International Distribution
Agreement, amended and restated and dated          , 2009, between MECAR, S.A.
(“Supplier”), a subsidiary of The Allied Defense Group, Inc., and MECAR, LTD.
(“Distributor”), and the business resulting there from, Distributor hereby
certifies that:

  (a)  
Distributor is not owned by a government or government official or government
employee or by a political party or party official or candidate for political
office and does not retain or employ any such official, employee or candidate;
and

  (b)  
Distributor has complied and will comply with all applicable laws; and

  (c)  
In accordance with the policy of Supplier and its Affiliates, neither
Distributor nor any of its Affiliates, including their officers, employees,
agents, and anyone acting for or on their behalf, will, directly or indirectly,
make, give, offer, promise, or authorize the payment or gift of money or
anything of value to any government official or employee or to any political
party or official thereof, or to any candidate for political office, or to any
other person, while knowing or being aware of a high probability that all or a
portion of such payment or gift will be offered, given, or promised, directly or
indirectly, to any such official, employee, candidate, or political party for
the purpose of influencing any act or decision of such person or party in his or
its official capacity, including a decision to fail to perform official duties,
or to induce such person or party to use his or its influence with the
government to affect or influence any act or decision of such government to
obtain, retain, or direct business to or for Supplier or any of its Affiliates;
and

  (d)  
Distributor will immediately notify Supplier in writing if future developments
cause this Certification and the information reported herein to be no longer
accurate or complete.

2  
By affixing his signature to this Certification, the undersigned certifies that
he is authorized to sign this Certification on behalf of Distributor.

 
Signature

             
 
     
 
   
 
           
Name and Title
      Date    

 

 